GRAVES, Judge.
The conviction is for driving and operating a motor vehicle upon the public highway while under 'the influence of intoxicating liquor. The penalty assessed is a fine of $50 and confinement in the county jail for a period of 30 days.
The complaint and information, as well as all other matters of procedure, appear to be in regular form. The record is before us without a statement of facts or bills of exception, in the absence of which no question is presented for review.
The judgment of the trial court is affirmed.